 



EXHIBIT 10.9
OAKLEY, INC.
COMBINED EMPLOYEE INCENTIVE STOCK OPTION AND
NON-QUALIFIED STOCK OPTION AGREEMENT
      COMBINED INCENTIVE STOCK OPTION AND NON-QUALIFIED STOCK OPTION AGREEMENT,
dated as of the ___day of ____________, 200_, by and between Oakley, Inc., a
Washington corporation (the “Company”), and ________________________(the
“Optionee”), an employee of the Company.
      Pursuant to the Company’s 1995 Stock Incentive Plan, as amended (the
“Plan”), the Administrator of the Plan (the “Administrator”) has determined that
the Optionee is to be granted an option (the “Option”) to purchase shares of the
Company’s common stock, on the terms and conditions set forth herein, and hereby
grants such Option. It is intended that, to the extent permitted by law, the
Option constitute an “incentive stock option” within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”), and that any
remaining portion of the Option constitutes a “non-qualified” stock option. Any
capitalized terms not defined herein shall have their respective meanings set
forth in the Plan.
      1. Number of Shares and Option Price. The Option entitles the Optionee to
purchase ___shares of the Company’s common stock, par value $.01 per share (the
“Option Shares”), at a price (the “Option Price”) of $___per share.
      2. Period of Option. The term of the Option and of this Option Agreement
shall commence on the date hereof (the “Date of Grant”) and shall terminate upon
the expiration of ten (10) years from the Date of Grant. Upon the termination of
the Option, all rights of the Optionee hereunder shall cease.
      3. Conditions of Exercise. (a) The Option shall become exercisable as to
___ percent (___%) of the Option Shares on the first anniversary of the Date of
Grant and as to an additional ___percent (___%) on each of the ___, ___and
___anniversaries of such date (each such exercise date, a “Vesting Date”);
provided that on a Vesting Date the Optionee is, and has continuously since the
Date of Grant of the Option, remained in the employ of the Company.
          (b) Except as otherwise provided herein, Options may not be exercised
unless the Optionee is then in the employ of the Company, and unless the
Optionee has remained continuously so employed since the Date of Grant of the
Option.
          (c) If the employment of the Optionee terminates for any reason (other
than by reason of death, disability or retirement), all Options theretofore
granted to and then exercisable by such Optionee (except those that have
previously terminated) may be exercised by the Optionee within three months
after the date of such termination, and will thereafter be forfeited.
          (d) If the Optionee dies while in the employ of the Company or dies
within three months after termination of employment (other than termination for
Cause, as defined in

 



--------------------------------------------------------------------------------



 



          Section 5 prior to the occurrence of a change in control, as defined
in Section 5), or if the employment of the Optionee terminates by reason of
disability or retirement, all Options theretofore granted to and then
exercisable by such Optionee (except those that have previously terminated) may
be exercised by the Optionee or any person or persons to whom the Optionee’s
rights pass by reason of death or disability, within one year after the earlier
to occur of the Optionee’s death or disability, and will thereafter be
forfeited.
          (e) Notwithstanding the foregoing, if the employment of the Optionee
is terminated for Cause (as defined in Section 5), prior to the occurrence of a
change in control, all Options then held by such Optionee to the extent not
theretofore exercised, shall terminate on the date of such termination.
          (f) Notwithstanding anything to the contrary herein, in the event
that, within a period of twelve (12) months following a Change in Control, the
Optionee’s employment with the Company shall be terminated (i) by the Company
for any reason or (ii) by the Optionee for Good Reason (as defined in
Section 5), the Option shall vest and become exercisable with respect to 100% of
the Option Shares immediately upon such termination of employment.
      4. Adjustment of Option. The number and class of shares subject to the
Option and the Option Price shall be subject to appropriate adjustment in the
event of changes in the capital stock of the Company by reason of stock
dividends, split-ups or combinations of shares, reclassification, mergers,
consolidations, reorganizations, liquidations or other corporate events, as
provided in the Plan.
      5. Definitions
          (a) For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred if:
               (i) any “person”, as such term is used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Company; any trustee or other fiduciary holding securities under an employee
benefit plan of the Company; Jim Jannard, Mike Parnell, their affiliates,
spouses, widows, lineal descendants and heirs, devisees and donees, and trusts
created by Jim Jannard or Mike Parnell for the benefit of such persons; or any
company owned, directly or indirectly, by all the shareholders of the Company in
substantially the same proportions as their ownership of the Company’s common
stock (each such person, and “Excluded Person”) is or becomes after the Date of
Grant the “beneficial owner” (as defined in Rule 13d-3 under the Act), directly
or indirectly, of securities of the Company (not including in the securities
beneficially owned by such person any securities acquired directly from the
Company) representing 25% or more of the combined voting power of the Company’s
then outstanding securities; or
               (ii) during any period of two consecutive years (not including
any period prior to the Date of Grant), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (iii) or (iv) of this subsection
(a)) whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

2



--------------------------------------------------------------------------------



 



               (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, at
least 75% of the combined voting power of the voting securities of the Company
or such surviving entity outstanding immediately after such merger or
consolidation; provided, however, that a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (other than an Excluded Person) acquires more than 25% of the combined
voting power of the Company’s then outstanding securities shall not constitute a
Change in Control; or
               (iv) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets;
provided, however, that no event shall be deemed to be a Change in Control if,
immediately following such event, Jim Jannard, Mike Parnell, their affiliates,
spouses, widows, lineal descendants and heirs, devisees and donees, and trusts
created by Jim Jannard or Mike Parnell for the benefit of such persons shall
together be the beneficial owners of 50% or more of the then outstanding shares
of the common stock of the Company or any successor.
          (b) For purposes of this Agreement, “Good Reason” shall mean the
occurrence, after a Change in Control of the Company, of any of the following:
               (i) The assignment to the Optionee of any duties substantially
inconsistent with the Optionee’s position, duties, responsibilities and status
with the Company immediately prior to the Change in Control;
               (ii) A material reduction in the Optionee’s annual base salary,
incentive compensation opportunities, or any other material components of the
Optionee’s total compensation as in effect immediately prior to the Change in
Control; or
               (iii) The relocation of the Company’s principal executive offices
to a location outside Orange County (or, if different, the metropolitan area in
which such offices are located immediately prior to the Change in Control) or
the Company’s requiring the Optionee to be based anywhere other than in the
Company’s principal executive offices except for required travel on the
Company’s business to an extent substantially consistent with the Optionee’s
business travel obligations immediately prior to the Change of Control.
          (c) For purposes of this Agreement, “Cause” shall mean the occurrence
of any of the following:
               (i) Optionee’s willful material breach or habitual willful
neglect of Optionee’s duties as an employee of the Company;
               (ii) Optionee’s commission or conviction of any crime or criminal
offense involving theft, fraud, embezzlement, misappropriation of assets,
malicious mischief, or any felony; or

3



--------------------------------------------------------------------------------



 



               (iii) Optionee’s willful engagement in conduct which is
demonstrably injurious to the Company, monetarily or otherwise, including, but
not limited to, conduct that constitutes activity which is competitive with the
Company.
      6. Nontransferability of Option. The Option shall not be transferable
other than by will or the laws of descent and distribution. More particularly,
but not by way of limiting the generality of the foregoing, except as otherwise
provided herein, the Option may not be assigned, transferred, pledged or
hypothecated in any way, shall not be assignable by operation of law, and shall
not be subject to execution, attachment or similar process. Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the option shall be null and void and without effect.
      7. Exercise of Option. The Option shall be exercised in the following
manner: the Optionee (or any successor in interest) shall deliver to the Company
written notice specifying the number of Option Shares which the Optionee elects
to purchase, together with either (i) cash, (ii) the number of shares of Stock
already owned by the Optionee having a Fair Market Value (as of the date of
exercise) equal to the price to be paid upon the exercise of the Option, or
(iii) any combination of cash and shares of Stock already owned by the Optionee,
the sum of which equals the total price to be paid upon the exercise of the
Option, and the Option Shares so purchased shall thereupon be promptly
delivered.
      8. Notices. Any notice required or permitted under this Option Agreement
shall be deemed given when delivered personally, or when deposited in a United
States Post Office, postage prepaid, addressed, as appropriate, to the Optionee
either at the address hereinbelow set forth or such other address as the
Optionee may designate in writing to the Company, or to the Company: Attention:
Secretary (or his designee), at the Company’s address or such other address as
the Company may designate in writing to the Optionee.
      9. Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Option Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.
      10. Governing Law. This Option Agreement shall be governed by and
construed according to the laws of the State of Washington without regard to its
principles of conflict of laws.
      11. Incorporation of Plan. The Plan is hereby incorporated by reference
and made a part hereof, and the Option and this Option Agreement shall be
subject to all terms and conditions of the Plan.
      12. Amendments. This Option Agreement may be amended or modified at any
time only by an instrument in writing signed by the parties hereto.
      13. Rights as a Shareholder. Neither the Optionee nor any successor in
interest shall have any rights as a shareholder of the Company with respect to
any Option Shares until the date of issuance of a stock certificate for such
Option Shares and until such Option Shares are paid in full.
      14. Agreement Not a Contract of Employment. Neither the Plan, the granting
of the Option, this Option Agreement nor any other action taken pursuant to the
Plan shall constitute or be evidence of any agreement or understanding, express
or implied, that the Optionee has a

4



--------------------------------------------------------------------------------



 



right to be employed as an employee of or consultant to the Company or any
subsidiary or affiliate for any period of time or at any specific rate of
compensation.
      15. Investment Representation. Upon the exercise of all or any part of the
Option, the Committee may require the Optionee to furnish to the Company an
agreement (in such form as the Administrator may specify) in which the Optionee
shall represent that the Option Shares to be acquired upon exercise of the
Option are to be acquired for the Optionee’s own account and not with a view to
the sale or distribution thereof.
      16. Authority of the Administrator. The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Option
Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.
      IN WITNESS WHEREOF, the parties have executed this Option Agreement on the
day and year first above written.

              OAKLEY, INC.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       
 
            The undersigned hereby accepts and agrees to all the terms and
provisions of the foregoing Option Agreement and to all the terms and provisions
of the Plan herein incorporated by reference.
 
       
 
             
 
  Optionee    
 
       
 
             
 
       
 
             
 
  Address    

5